 



EXHIBIT 10.2
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. BRACKETED ASTERISKS ([* *]) DENOTE OMISSIONS.
SHIPPING AMENDMENT TO GLOBAL SUPPLY AGREEMENT
BETWEEN APPLIED MATERIALS AND
ADVANCED ENERGY INDUSTRIES
     THIS AMENDMENT is made as of the 29th day of August, 2005 (the “Effective
Date”), between "Applied” and “Supplier” as those terms are defined in that
certain Global Supply Agreement dated as of August 29, 2005, between Applied
Materials, Inc. and Advanced Energy Industries, Inc. as amended (the “GSA”).
     WHEREAS, Applied wishes to apply different shipping terms than those set
forth in the GSA with respect to certain parts; and
     WHEREAS, Applied and Supplier wish to execute this Amendment so that such
shipping terms will apply,
     NOW THEREFORE, in consideration of the mutual covenants set forth herein,
the receipt and sufficiency of which are hereby mutually acknowledged, and
notwithstanding Section 6(b) of the GSA or any other provision thereof, and
notwithstanding any conflicting terms in an Authorized Demand Signal (unless
such conflicting terms refer specifically to this Amendment and state that they
override this Amendment), Applied and Supplier agree, as follows:
1. For direct shipments from Supplier’s Shenzen facility to an Applied facility.
Supplier shall at [* *] charge clear all Items for export from China and shall
be responsible for delivery of Items from Supplier’s Shenzen facility to [* *]‘s
Hong Kong dock. Supplier shall ensure that the quantity of an Item that is
delivered to [* *]‘s Hong Kong dock is the exact quantity ordered by Applied’s
Authorized Demand Signal. Applied Material’s designated carrier, [* *], will
pick up Items at [* *]‘s Hong Kong dock. [* *] shall be responsible for all
costs (other than [* *]) incurred to transport the Items from [* *]‘s Hong Kong
dock to the specified Applied facility destination point, including [* *]. Bills
of lading or shipping receipts to be paid directly by [* *] shall specify “[*
*]”. An Item shall not be considered delivered to Applied for any purpose under
the GSA unless and until delivered by Applied’s designated carriers to Applied
or its designee at the specified destination point. [* *] shall bear all risk of
loss [* *] the Items are [* *].
2. For [* *] shipments from Supplier’s Shenzen facility to Applied’s [* *].
Supplier ships goods from its Shenzen facility to certain of Applied’s [* *]
pursuant to the terms of Section 3(e) of the GSA and Supplier also ships Items
to Supplier’s [* *] location (“[* *] Shipments”). [* *] Shipments to [* *]
governed by this Section 2 shall be limited to shipments to those destinations
in the United States which are listed on Schedule 1 to this Amendment
(“Authorized Destinations”). Supplier shall clear all [* *] Shipments for export
from China and shall be responsible for delivery of Items from Supplier’s
Shenzen facility to [* *]‘s Hong Kong dock. Supplier shall ensure that the
quantity of [* *] Shipments that are delivered to [* *]‘s Hong Kong dock are no
greater than the exact quantity ordered by the respective Applied [* *] for
Applied’s [* *] only. Applied Material’s designated carrier, [* *], will pick up
Items at [* *]‘s Hong Kong dock. [* *] shall be responsible for all costs (other
than [* *]) incurred to transport the Items from [* *]‘s Hong Kong dock to the
specified Authorized Destinations, including [* *]. Bills of lading or shipping
receipts to be paid directly by [* *] shall specify “[* *]”.
3. For shipments from Supplier’s Shenzen facility to Supplier’s [* *] location
in Austin. Supplier maintains a warehouse in Austin, Texas, (“[* *] Location”)
dedicated to support delivery of [* *] Items pursuant to GSA Section 16.
Supplier shall clear all [* *] Items for export from
APPLIED MATERIALS CONFIDENTIAL / Advanced Energy Industries

Page 1 of 3



--------------------------------------------------------------------------------



 



China and shall be responsible for delivery of [* *] Items from Supplier’s
Shenzen facility to [* *]‘s Hong Kong dock. Supplier shall ensure that the
quantity of [* *] Items that are delivered to such carrier are appropriate to
support [* *]. The International Carrier shall pick up [* *] Items at [* *]‘s
Hong Kong dock. [* *] shall be responsible for all costs (other than [* *])
incurred to transport the Items from [* *]‘s Hong Kong dock to the [* *]
Location, including [* *]. Bills of lading or shipping receipts to be paid
directly by [* *] shall specify “[* *]”. A [* *] Item shall not be considered
delivered to Applied for any purpose under the GSA unless and until delivered to
[* *]. [* *] shall bear all risk of loss [* *] the [* *] Items are [* *].
     4. For shipments from Supplier’s Vancouver, Washington and Ft. Collins, CO
facilities to Supplier’s [* *] location in Austin. For [* *] Items manufactured
at Supplier’s Vancouver, WA and Ft. Collins, CO facilities, [* *] shall be
responsible for all costs and expenses (other than [* *]) to deliver the [* *]
Items to the [* *] Location [* *]. Supplier shall ensure that the quantity of [*
*] Items tendered to [* *] are appropriate to support Applied’s [* *]. Bills of
lading or shipping receipts to be paid directly by [* *] shall specify “[* *]”.
A [* *] Item shall not be considered delivered to Applied for any purpose under
the GSA unless and until delivered to the Applied [* *] destination point
specified in an Authorized Demand Signal. [* *] shall bear all risk of loss [*
*] the [* *] Items are [* *].
     5.. Authorized Shipping Levels for Third Party Bill shipments via [* *].
Notwithstanding the foregoing, [* *] shall not be responsible for any costs
associated with third party bill shipments made by [* *] pursuant to Sections 1,
2, 3 and 4 above if [* *], without [* *]‘s prior written approval: (i) uses a
shipping carrier other than [* *] for international shipments pursuant to
Sections 1, 2 and 3 above; (ii) uses a carrier other than [* *] for domestic
shipments pursuant to Section 4 above; (iii) designates a shipping service
level, including any expedited shipping service level, that is more expensive
than [* *]‘s or [* *]‘s standard shipping service level; or (iv) ships
quantities of Items, [* *] Shipments or [* *] Items in excess of the quantities
identified in Sections 1, 2, 3 and 4 respectively above. [* *] may recover and
offset or adjust payment for those delivery costs that [* *] incurs, and for
which [* *] is not responsible under this Amendment.
     6. Duty Drawback. [* *] shall provide [* *] with the paperwork necessary
for [* *] to qualify for duty drawback with respect to all Items, [* *]
Shipments and [* *] Items shipped pursuant to this Amendment.
APPLIED MATERIALS CONFIDENTIAL / Advanced Energy Industries

Page 2 of 3



--------------------------------------------------------------------------------



 



7. Except to the limited extent expressly modified by this Amendment, the GSA
shall remain unmodified and in full force and effect.
Executed as of the date first set forth above by the following duly authorized
representatives of the Parties.

              APPLIED MATERIALS, INC.   ADVANCED ENERGY INDUSTRIES, INC.
 
           
By:
      By:    

           

  Signature       Signature
 
           

           

  Printed name       Printed name
 
           

           

  Title       Title

APPLIED MATERIALS CONFIDENTIAL / Advanced Energy Industries

Page 3 of 3